ORDER
On January 5, 1995, John Quattrocchi, III was suspended from the practice of law during the pendency of his appeal from a judgment of conviction entered by the Superior Court pursuant to a jury verdict finding him guilty of two counts of first-degree sexual assault in violation of G.L.1956 § 11-37-2, as amended by P.L.1981, ch. 119, § 1, and § 11-37-3. On July 31, 1996, the judgment of conviction was vacated by this Court. State v. Quattrocchi, (slip op. July 31, 1996 at 18.)
On August 15, 1996, Quattrocchi filed a Petition for Reinstatement pursuant to Article III, Rule 12(e) of the Supreme Court Rules of Disciplinary Procedure. That rule provides, in pertinent part:
“An attorney suspended under the provision of (a) above [Attorneys Convicted of Crimes] will be reinstated immediately upon the filing with this Court of a certificate demonstrating that the underlying conviction for such a crime has been reversed or vacated_”
After review of the Petition for Reinstatement, and hearing no objection from Disciplinary Counsel, we deem such an Order appropriate.
Accordingly, it is hereby ordered, adjudged and decreed that John Quatrocchi, III be and he is hereby reinstated to the practice of law.
BOURCIER, J., did not participate.